Case: 20-1834   Document: 41     Page: 1   Filed: 05/07/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                     DEBRA TAO,
                      Petitioner

                            v.

      MERIT SYSTEMS PROTECTION BOARD,
                    Respondent
              ______________________

                       2020-1834
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. SF-1221-19-0147-W-1.
                 ______________________

                  Decided: May 7, 2021
                 ______________________

    JAMES SOLOMON, Solomon, Maharaj & Kasimati, P.A.,
 Tampa, FL, for petitioner.

     CALVIN M. MORROW, Office of General Counsel, United
 States Merit Systems Protection Board, Washington, DC,
 for respondent. Also represented by TRISTAN L. LEAVITT,
 KATHERINE MICHELLE SMITH.

     SHERYL GOLKOW, United States Office of Special Coun-
 sel, Washington, DC, for amicus curiae Office of Special
 Counsel. Also represented by ELISABETH REBECCA BROWN,
Case: 20-1834     Document: 41     Page: 2    Filed: 05/07/2021




 2                                                 TAO   v. MSPB



 EMILEE COLLIER, HENRY J. KERNER, LOUIS LOPEZ, SOPHIA
 WOLMAN.
                ______________________

     Before DYK, MAYER, and HUGHES, Circuit Judges.
 PER CURIAM.
     Dr. Debra Tao petitions for review of a decision by the
 Merit Systems Protection Board (“Board”) that dismissed
 an individual right of action appeal for lack of jurisdiction.
 On review, the Board and the Office of Special Counsel
 agree that the administrative judge (“AJ”) erred in multi-
 ple respects. We reverse in part, vacate in part, and re-
 mand.
                        BACKGROUND
                               I
     The Whistleblower Protection Act provides a federal
 employee an individual right of action to seek corrective ac-
 tion from the Board for any personnel action, as defined in
 the Act, that the employee reasonably believes was taken
 in retaliation for any act of whistleblowing. Young v. Merit
 Sys. Prot. Bd., 961 F.3d 1323, 1328 (Fed. Cir. 2020); see also
 5 U.S.C. § 1221. The statute provides that, subject to ex-
 hausting administrative remedies with the Office of Spe-
 cial Counsel (or “OSC”), see 5 U.S.C. § 1214(a)(3), “an
 employee . . . may, with respect to any personnel action
 taken, or proposed to be taken, against such employee . . . ,
 as a result of a prohibited personnel practice described in
 section 2302(b)(8) or section 2302(b)(9)(A)(i), (B), (C), or
 (D), seek corrective action from the [Board],” 5 U.S.C.
 § 1221(a).
     We have described § 2302(b)(8) as covering “reprisal
 based on disclosure of information” and § 2302(b)(9) as cov-
 ering “reprisal based upon exercising a right to complain.”
 Serrao v. Merit Sys. Prot. Bd., 95 F.3d 1569, 1575 (Fed. Cir.
 1996) (quoting Spruill v. Merit Sys. Prot. Bd., 978 F.2d 679,
Case: 20-1834      Document: 41      Page: 3    Filed: 05/07/2021




 TAO   v. MSPB                                                 3



 690      (Fed.    Cir.   1992)    (specifically   discussing
 § 2302(b)(9)(A)). Reprisals are any “personnel action,” as
 defined in 5 U.S.C. § 2302(a)(2), taken “because of . . . any
 disclosure” protected under § 2302(b)(8) or “because of” ac-
 tivities protected under § 2302(b)(9). 5 U.S.C. § 2302(a)(2),
 (b)(8)–(9); see also Spruill, 978 F.2d at 681 n.2 (Fed. Cir.
 1992) (discussing § 2302’s terminology).
     Under § 2302(b)(8), a protected disclosure is one which
 the employee “reasonably believes evidences (i) any viola-
 tion of any law, rule, or regulation, or (ii) gross mismanage-
 ment, a gross waste of funds, an abuse of authority, or a
 substantial and specific danger to public health or safety.”
 Hessami v. Merit Sys. Prot. Bd., 979 F.3d 1362, 1367 (Fed.
 Cir. 2020) (quoting § 2302(b)(8)).
     As relevant to this case, under § 2302(b)(9), the follow-
 ing are protected activities:
       (A) the exercise of any appeal, complaint, or griev-
       ance right granted by any law, rule, or regulation—
           (i) with regard to remedying a violation of
           paragraph (8) . . . ;
       (B) testifying for or otherwise lawfully assisting
       any individual in the exercise of any right referred
       to in subparagraph (A)(i) or (ii);
       (C) cooperating with or disclosing information to
       the Inspector General (or any other component re-
       sponsible for internal investigation or review) of an
       agency, or the Special Counsel, in accordance with
       applicable provisions of law . . . .
 5 U.S.C. § 2302(b)(9).
                                II
    At the time of the relevant events of this case, Dr. Tao
 had been employed as a pharmacist (Pharmacy Program
 Manager) at the Department of Veterans Affairs Greater
Case: 20-1834     Document: 41     Page: 4    Filed: 05/07/2021




 4                                                 TAO   v. MSPB



 Los Angeles Health Care System Pharmacy Service for
 thirty years. On February 20, 2018, Dr. Tao filed a com-
 plaint alleging prohibited personal practices with OSC.
 The retaliatory personnel actions Dr. Tao alleged with OSC
 were a three-day suspension imposed on her on June 17,
 2017, her detail to a staff pharmacist position at a different
 location beginning July 24, 2017, a proposed removal letter
 issued on February 16, 2018, and the failure to provide a
 performance rating. OSC informed Dr. Tao on October 11,
 2018, that OSC was closing its inquiry into her case and
 advised her that she “may have a right to seek corrective
 action from the [Board]” by filing an individual right of ac-
 tion appeal. J.A. 318–19. Dr. Tao filed a timely individual
 right of action appeal with the Board, making largely the
 same allegations that she had raised in her OSC complaint
 and supplemental disclosures to OSC while her case was
 pending.
     Before the Board, Dr. Tao raised sixteen actions that
 she contended were protected under § 2302(b)(8), (9), or
 both. The AJ appears to have addressed seven of these,
 and the AJ dismissed Dr. Tao’s appeal for lack of jurisdic-
 tion because she had not sufficiently alleged making pro-
 tected disclosures under § 2302(b)(8). The AJ’s decision
 became the final decision of the Board on March 17, 2020.
 Dr. Tao petitions for review. We have jurisdiction under 5
 U.S.C. § 7703(b)(1)(A) and 28 U.S.C. § 1295(a)(9).
      On review, of the sixteen total items, the Board admits
 that the AJ’s ruling was erroneous with respect to five of
 them, admits that the AJ erroneously failed to consider two
 items, and takes no position as to the remainder. OSC has
 filed a brief as amicus curiae and argues that the AJ com-
 mitted reversible error with respect to five of the actions
 raised by Dr. Tao. OSC did not address the remaining
 eleven.
Case: 20-1834    Document: 41     Page: 5    Filed: 05/07/2021




 TAO   v. MSPB                                             5



                        DISCUSSION
                              I
     We first describe Dr. Tao’s sixteen allegations, and as
 to each, the AJ’s ruling, and the position on review of the
 Board and OSC. Generally, Tao’s allegations concerned
 the conduct of Dr. Yusef Dawoodbhai, the acting Chief of
 Pharmacy that Tao reported to, and the conduct of the
 Chief of Staff, Scotte Hartronft. We describe our disposi-
 tion as to each of these items in Part II of this section.
     (1) Dr. Tao alleges that on June 20, 2017, she advised
 Hartronft and human resources officials over email of po-
 tential abuses of authority by “‘concur[ring]’ with Adminis-
 trative Officer Elizabeth Luevano’s June 20, 2017 email,”
 which “convey[ed] that acting Chief of Pharmacy Yusef
 Dawoodbhai abused his authority by engaging in unspeci-
 fied ‘inappropriate abusive treatment.’” J.A. 2 (citation
 omitted). 1 Dr. Tao also alleges that she disclosed to OSC
 that “Dawoodbhai yelled at her, pointed his fingers, threat-
 ened discipline, and improperly called her a senior man-
 ager.” Id. (citation omitted).
     Dr. Tao contends that this item is protected under
 § 2302(b)(8) and does not assert that it is protected under
 § 2302(b)(9). The AJ determined that there was no juris-
 diction under § 2302(b)(8). Id. at 6. On review, the Board
 takes no position on the merits of the AJ’s determination,
 nor does OSC.
     (2) Dr. Tao alleges that on June 26, 2017, she “wrote a
 letter to a U.S. Senator [Dianne Feinstein] complaining



       1 Dr. Tao replied to Luevano’s email with the state-
 ment, “I concur with what Ms. Luevano wrote below. . . . I
 have additional Reports of Contact regarding the Acting
 Chief of Pharmacy’s inappropriate behavior towards me.”
 J.A. 221–22.
Case: 20-1834     Document: 41     Page: 6    Filed: 05/07/2021




 6                                                 TAO   v. MSPB



 that Dawoodbhai, Hartronft, and HR officials were acting
 improperly towards her, improperly detailing Dawoodbhai
 without competition, [and] improperly detailing Dawood-
 bhai’s spouse to a supervisory HR position creating an ‘im-
 proper alliance between the two services’ as set forth in the
 record.” Id. at 2 (citation omitted). The AJ determined
 that these disclosures did not establish jurisdiction under
 § 2302(b)(8). Id. at 6–7. On review, the Board concedes
 that the AJ’s ruling with respect to the letter to Senator
 Feinstein was erroneous, as discussed further in item (8)
 below. OSC takes no position.
      (3) Dr. Tao alleges that on July 13, 2017, she informed
 the agency’s Office of Accountability and Whistleblower
 Protection (or “OAWP”) “that Dawoodbhai and Hartronft
 were improperly disciplining and otherwise taking action
 against employees that management had not previously
 addressed.” Id. at 2. Dr. Tao contends that this action was
 protected under § 2302(b)(9)(C). The AJ determined that
 this action did not establish jurisdiction under § 2302(b)(8).
 The Board appears to concede that the AJ’s ruling was er-
 roneous because Dr. Tao “provided information to the
 agency’s OAWP investigatory unit” and that such activity
 “is likely covered under [§] 2302(b)(9)(A).” Resp’t Br. 16.
 OSC contends that “fil[ing] with [the agency’s] OAWP”
 “ha[s] long been held to be protected under [§] 2302(b)(9).”
 OSC Br. 11.
       (4) Dr. Tao alleges that on August 15, 2017, “she dis-
 closed to the Federal Labor Relations Authority . . . ,
 through a claim of unfair labor practice . . . , that the
 agency improperly ‘stated that [she] was a manager’
 . . . even though she ha[d] been detailed to a staff pharma-
 cist position, away from her manager position,” and, as a
 result, Dr. Tao was ineligible for union representation.
 J.A. 2–3 (citation omitted). Dr. Tao asserts that this action
 was protected under both § 2302(b)(8) and (b)(9)(A)(i). The
 AJ determined that this item did not establish jurisdiction
 under § 2302(b)(8). The Board takes no position on the
Case: 20-1834     Document: 41     Page: 7    Filed: 05/07/2021




 TAO   v. MSPB                                               7



 merits of the AJ’s determination with respect to this disclo-
 sure. OSC takes the view that Dr. Tao’s act of “filing a
 claim of an unfair labor practice with the Federal Labor
 Relations Authority” is “protected under [§] 2302(b)(9).”
 OSC Br. 3.
     (5) Dr. Tao alleges that on November 13, 2017, she “in-
 formed the OSC Disclosure Unit that Dawoodbhai was im-
 properly disciplining employees.” J.A. 3 (citation omitted).
 Dr. Tao contends this action is protected under
 § 2302(b)(9)(C). The AJ concluded that this item did not
 establish jurisdiction under § 2302(b)(8). The Board con-
 cedes that the AJ’s ruling was erroneous because Dr. Tao’s
 act of “fil[ing] disclosures with OSC’s Disclosure Unit” “is
 explicitly protected under section 2302(b)(9)(C).” Resp’t
 Br. 15. OSC takes the same view.
     (6) Dr. Tao alleges that on January 6, 2018, she “testi-
 fied in support of Luevano’s request for a restraining order
 against Dawoodbhai arising from Luevano’s equal employ-
 ment opportunity (EEO) claim of sexual harassment, in a
 local court proceeding,” J.A. 3, which Dr. Tao contends is
 protected under § 2302(b)(9)(B). The AJ determined that
 this item did not establish jurisdiction under § 2302(b)(8).
 Id. at 6. The Board concedes that the AJ erred because
 Dr. Tao’s act of “provid[ing] an affidavit supporting
 coworker Luevano’s sex discrimination suit in a local court
 for a restraining order against Dawoodbhai” is “protected
 under [§] 2302(b)(9)(B), which applies to ‘testifying or oth-
 erwise lawfully assisting any individual in the exercise of
 any right referred to in subparagraph (A)(i) or (ii).’” Resp’t
 Br. 15–16 (citation omitted). OSC does not address this
 item in its brief.
     (7) Dr. Tao alleges that on February 5 and 21, 2018,
 she “disclosed to a Board administrative judge that man-
 agement was improperly disciplining employees,” J.A. 3,
 which Dr. Tao contends is protected under § 2302(b)(9)(B).
 It appears that this activity related to written testimony
Case: 20-1834     Document: 41      Page: 8    Filed: 05/07/2021




 8                                                  TAO   v. MSPB



 that Dr. Tao provided in support of a former Chief of Phar-
 macy, Dr. Jeffrey Sayers, who was appealing his removal
 to the Board. The AJ determined that this item did not
 establish jurisdiction under § 2302(b)(8). The Board con-
 cedes that the AJ’s ruling was erroneous, and that
 Dr. Tao’s act of “provid[ing] her written testimony support-
 ing a former Chief of Pharmacy’s MSPB appeal from his
 removal” is protected under § 2302(b)(9)(B). Resp’t Br. 15.
 OSC takes the same view.
      (8) Dr. Tao alleges that she “disclosed Dr. Dawoodbhai
 was unqualified for the Chief of Pharmacy position,” Pet’r
 Br. 19, which Dr. Tao asserts is a protected disclosure un-
 der § 2302(b)(8). This disclosure appears to refer at least
 in part to Dr. Tao’s June 26, 2017, letter to Senator Fein-
 stein, discussed above in item (2), in which she complained
 that Dawoodbhai was unqualified for his position because
 he lacked the required experience. 2 The Board concedes
 that the AJ’s ruling was erroneous because he “did not rec-
 ognize the alleged potential violation of law” even though
 “it is clear . . . that the petitioner made a nonfrivolous pro-
 tected disclosure that the agency’s action in detailing
 Dawoodbhai to a position that he was unqualified for was
 a violation of applicable agency regulations.” Resp’t
 Br. 19–20. OSC takes no position.
     (9) Dr. Tao alleges that she also “disclosed concerns of
 nepotism and abuse of authority regarding the detail of
 Dr. Dawoodbhai’s spouse” in her letter to Senator Fein-
 stein, Pet’r Br. 19, which Dr. Tao asserts is a protected dis-
 closure under § 2302(b)(8). Although the AJ analyzed
 Dr. Tao’s disclosure that human resource officials had “im-
 properly detail[ed] Dawoodbhai’s spouse to a supervisory


     2   The Board notes that there was a violation of
 agency policy in detailing Dawoodbhai and “[t]he agency
 did not remedy this violation until November 2017.” Resp’t
 Br. 19 (citing J.A. 352).
Case: 20-1834    Document: 41      Page: 9    Filed: 05/07/2021




 TAO   v. MSPB                                              9



 HR position creating an ‘improper alliance between the two
 services,’” J.A. 2 (item two above), the AJ did not address
 Dr. Tao’s allegation of nepotism. The Board and OSC do
 not discuss this item in their briefs.
     (10) Dr. Tao alleges that she engaged in “formal and
 informal EEO activity, including contacting the Agency’s
 EEO counselor on two separate occasions, filing a formal
 complaint, requesting a hearing, and continuing to engage
 in the EEO process.” Pet’r Br. 19. This item also appears
 to include Dr. Tao’s “participat[ion]” in an EEO case filed
 by her coworker, Elizabeth Luevano. See id. at 11 (quoting
 J.A. 269). Dr. Tao contends that such activity is protected
 under § 2302(b)(9)(A)(i). The AJ noted that “appellant
 ha[d] filed two formal EEO discrimination complaints,”
 J.A. 3, and “allege[d] that she was the victim of EEO dis-
 crimination and retaliation,” id. at 6, and concluded that
 these actions are not protected.
     The Board concedes that the AJ “erred in failing to con-
 sider” that during the months of April and May 2017,
 Dr. Tao also “provided witness statements for Luevano’s
 EEO case naming Dawoodbhai as a Responsible Manage-
 ment Official.” Resp’t Br. 16. The Board further concedes
 that the AJ erred in that Tao’s testimony in Luevano’s EEO
 case “appears to be . . . protected activity.” Id. OSC takes
 the same view. Neither the Board nor OSC take a view on
 the other aspects of this item.
     (11) Dr. Tao alleges that she engaged in “submitting
 and pursuing both a disclosure and a prohibited personnel
 practices complaint to the Office of Special Counsel, as well
 as copying OSC attorneys onto certain Agency emails.”
 Pet’r Br. 19. Dr. Tao contends that these activities are pro-
 tected under § 2302(b)(9)(C). The AJ did not address
 Dr. Tao’s filing of a claim with OSC or copying OSC attor-
 neys onto agency emails, nor do the Board or OSC in their
 briefs.
Case: 20-1834    Document: 41      Page: 10   Filed: 05/07/2021




 10                                               TAO   v. MSPB



     (12) Dr. Tao alleges that she engaged in “submission of
 disclosures to the Agency’s Office of Accountability and
 Whistleblower Protection.” Pet’r Br. 20. Dr. Tao contends
 that this activity is protected under § 2302(b)(9)(C). It is
 unclear whether Dr. Tao contends that she made disclo-
 sures other than those discussed above as the third item,
 which the AJ did address and the Board requests remand
 on. The Board and OSC do not separately address this item
 in their briefs.
     Dr. Tao contends that the AJ failed to address four
 other items: (13) her “participation in an Administrative
 Investigation Board [looking] into conduct unbecoming and
 other charges for Dr. Dawoodbhai,” (14) her “disclosure
 that the Agency failed to complete a delegation of authority
 after Dr. Dawoodbhai was relieved of the position and the
 identity of the new Acting Chief of Pharmacy was unknown
 to pharmacy employees,” (15) her “email to Ms. Ahnya
 Slaughter alleging that individuals who participated in the
 Administrative Investigation Board were retaliated
 against for their participation,” and (16) her “email to the
 Privacy Officer disclosing a breach of her own [Personally
 Identifying Information (“PII”)], as well as the PII of other
 employees, in violation of the Privacy Act.” Pet’r Br. 20.
 Dr. Tao contends that these disclosures and activities are
 protected under § 2302(b)(8), (b)(9), or both. The AJ did not
 address these activities and disclosures, nor do the Board
 and OSC in their briefs.
                              II
      We may not set aside a Board’s decision unless it is
 “(1) arbitrary, capricious, an abuse of discretion, or other-
 wise not in accordance with law; (2) obtained without pro-
 cedures required by law, rule, or regulation having been
 followed; or (3) unsupported by substantial evidence.” Par-
 kinson v. Dep’t of Just., 874 F.3d 710, 715 (Fed. Cir. 2017)
 (en banc) (quoting 5 U.S.C. § 7703). “We review whether
 the Board has jurisdiction de novo.” De Santis v. Merit Sys.
Case: 20-1834    Document: 41      Page: 11    Filed: 05/07/2021




 TAO   v. MSPB                                              11



 Prot. Bd., 826 F.3d 1369, 1373 (Fed. Cir. 2016). The Board
 does not dispute that Dr. Tao has exhausted her adminis-
 trative remedies, nor does OSC.
     The Board also concedes that the AJ’s ruling that
 Dr. Tao’s actions were not protected was erroneous with re-
 spect to items (5), (6), and (7), and likely erroneous with
 respect to item (3). The Board concedes as well that the AJ
 erred with respect to items (2) and (8) regarding Dr. Tao’s
 letter to Senator Feinstein, which the Board concedes con-
 tained a protected disclosure under § 2302(b)(8), and item
 (10), which the Board concedes involved a protected activ-
 ity under § 2302(b)(9)(B).
     We reverse the AJ as to items (2), (3), (5)–(8), and (10),
 agree with the Board that they at least in part allege pro-
 tected activities and disclosures over which the Board has
 jurisdiction, and remand for further proceedings. Our re-
 versal is limited to the parts of these items as to which the
 Board has conceded the AJ erred or likely erred. As to the
 parts of these items that the Board has not conceded, we
 vacate and remand for the Board to reconsider or consider
 in the first instance.
     The Board takes no position on items (1), and (4) which
 the AJ did address in his ruling, and (12), which the AJ
 appears to have addressed at least in part, or items (9),
 (11), and (13)–(16), which the AJ did not address. We re-
 mand these aspects of Dr. Tao’s claim for the Board to re-
 consider or consider in the first instance.
     On remand, given the magnitude of the AJ’s errors, re-
 assignment is appropriate. See Alta Wind I Owner Lessor
 C v. United States, 897 F.3d 1365, 1382 (Fed. Cir. 2018);
 Contreras v. Sec’y of Health & Hum. Servs., 844 F.3d 1363,
 1369 (Fed. Cir. 2017). On remand, the case should be re-
 assigned to a new administrative judge.
Case: 20-1834   Document: 41     Page: 12    Filed: 05/07/2021




 12                                             TAO   v. MSPB



                        CONCLUSION
     We vacate and remand to the Board for further pro-
 ceedings consistent with this opinion. On remand, the
 Board shall reassign Dr. Tao’s appeal to a different admin-
 istrative judge.
   REVERSED-IN-PART, VACATED-IN-PART, AND
                 REMANDED
                           COSTS
 Costs to Dr. Tao.